Exhibit 10.12
[Date]
[Name]
[Address]
Dear ______:
It is my pleasure to advise you that, in accordance with the Restated Directors
Stock Plan, the terms of which are incorporated herein, you have been granted,
effective ______, 20___, an Option for an additional ______ shares of Talbots
common stock.
The exercise price for each share of common stock subject to this Option is
$  per share, which was the closing price of the common stock on ______, 20___,
as reported by the New York Stock Exchange.
This Option shall vest and become exercisable as follows:
                                                             
                                                                       
                                                  .
The term of this Option shall be ten (10) years and, subject to the other terms
and conditions of the Plan, will expire on ______, 20___.
Upon the cessation of your service as a member of the Board of Directors, any
unvested portion of this Option shall be forfeited. Upon the cessation of
service as a member of the Board for any reason other than cause, the term
during which the outstanding vested portion of this Option shall be exercisable
shall continue for a period of three years from the date you cease to be a
member of the Board (but in no event beyond the original expiration date of this
Option). Upon the cessation of service as a member of the Board for cause, the
term during which the outstanding vested portion of this Option shall be
exercisable shall continue for a period of 90 days from the date you cease to be
a member of the Board (but in no event beyond the original expiration date of
this Option).
This Option, to the extent then outstanding and unvested, shall immediately vest
upon a Change in Control Event, as such term is defined in the Company’s 2003
Executive Stock Based Incentive Plan.
This Option is intended to be excepted from coverage under Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
issued thereunder from time to time by the Department of the Treasury, as a
result of being granted with an exercise price per share equal to or greater
than the grant date fair market value per share of the common stock subject to
the Option, and shall be administered, interpreted and construed accordingly.

          Sincerely,


THE TALBOTS, INC.
      By:           Richard T. O’Connell, Jr.        Secretary, Board of
Directors       

